PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/701,728
Filing Date: 12 Sep 2017
Appellant(s): Achten et al.



__________________
Armand Melendez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/21.

6/11/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gessler (US 2013/0171019) in view of Hattig (WO 2015197515 with US 2017/0129177 as translation) and Zhou (Microstructures: Diamond 5mm cell).
As to claim 1, Gessler teaches a method of additive manufacturing [Abstract] wherein object has a lattice structure [Fig 2a-6] where the diameter of the unit cell is a few millimeters which would require a strut length of less than a few millimeters, the thickness of the struts has a maximum of 2 mm [0030]. The material comprises thermoplastic copolyamides [0025]. 
Gessler does not explicitly state A Shore A hardness according to DIN ISO 7619-1 of < 98.
Hattig teaches a TPU composition for use in 3D printing[0004, 0009, 0028] that has a melting range (DSC, differential scanning calorimetry; second heating at heating rate 5 K/min) of > 20°C to < 170°C [0020], a Shore A hardness according to DIN ISO 7619-1 of > 50 to < 95 [0020] and a melt volume rate (MVR) according to ISO 1133 (190°C, 10 kg) of 5-15 cm3/10 min at temperature T to < 90 cm3/10 min when the temperature T is increased by 20[0020, 0022, 0023]. The composition allows for complex geometric shapes [0003, 0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to 
Gessler teaches the cells are cuboid [0029] and are a size of up to a few mm and the struts may be as thin as .1 mm [0030], thus, calculating for the volume of a cube, the void space overlaps with 60% to 90%. Moreover, it has been held that choosing the overlapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. Gessler notes that rigidity or hardness is determined based on the material parameter and strut size/thickness which can be varied in order to obtain the desired rigidity and mechanical properties [0026-0028, 0030, 0032-0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimized the strut length, strut thickness, and void volume to the exact ranges of the claimed invention, as suggested by Gessler, in order to obtain the desired mechanical properties and behavior desired by the user.
Alternatively, Zhou teaches a compressible microstructure that was 3D printed such that the cell size of the microstructure is 5 mm and the strut thickness is .5 mm [Description]. Calculating for the volume of a cube with a sides of 5 mm and calculating the volume of each strut as a cylinder the void volume is approximately 90.5%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Gessler and made the microstructure have a length of 5 mm and the strut thickness is .5 mm and void volume of 90.5%, as suggested by Zhou, as this configuration had demonstrated success as 3D printed compressible microstructure. 
Gessler does not explicitly state the compression hardness of from 10 kPa to 100 kPa based on DIN EN ISO 3386-1:2010-09 using 40% compression. However, Gessler notes that rigidity or hardness is determined based on the material parameter and strut size/thickness which can be varied in order to obtain the desired rigidity and mechanical properties [0026-0028, 0030, 0032-0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimized the hardness to 10 kPa to 100 kPa based on DIN EN ISO 3386-1:2010-09 using 40% compression, as suggested by Gessler, in order to obtain the desired mechanical properties and behavior desired by the user. 
Furthermore, the combination of Gessler, Hattig, and Zhou teach the same materials and microstructure (strut length, thickness, cell shape/configuration, and void volume), thus the same compression hardness would result. 
As to claims 2-4, Gessler does not explicitly the elastomer is a thermoplastic elastomer and has a melting range (DSC, differential scanning calorimetry; second heating at heating rate 5 K/min) of > 20°C to < 240°C, a Shore A hardness according to DIN ISO 7619-1 of > 40 to < 98 and a melt volume rate (MVR) according to ISO 1133 (190°C, 10 kg) of > 25 to < 90 cm3/10 min.
Hattig teaches a TPU composition for use in 3D printing[0004, 0009, 0028] that has a melting range (DSC, differential scanning calorimetry; second heating at heating rate 5 K/min) of > 20°C to < 170°C [0020], a Shore A hardness according to DIN ISO 7619-1 of > 50 to < 95 [0020] and a melt volume rate (MVR) according to ISO 1133 (190°C, 10 kg) of 5-15 cm3/10 min at temperature T to < 90 cm3/10 min when the temperature T is increased by 20[0020, 0022, 0023]. The composition allows for complex geometric shapes [0003, 0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have altered the method of Gessler and used the TPU composition of Hattig, as this composition had demonstrated success in 3D printing applications and allowed for complex shapes. 
As to claim 5,  Gessler does not explicitly state the elastomer is a thermoplastic polyurethane elastomer obtainable from the reaction of the following components has a) at least one organic diisocyanate, b)    at least one compound having groups reactive toward isocyanate groups and having a number-average molecular weight (Mn) of > 500 g/mol to < 6000 g/mol and a number-average functionality of the totality of the components under b) of > 1.8 to <2.5, c)    at least one chain extender having a molecular weight (Mn) of 60 - 450 g/mol and a number-average functionality of the totality of the chain extenders under c) of 1.8 to 2.5.
Hattig teaches a TPU composition for use in 3D printing[0004, 0009, 0028] that is elastomer obtainable from the reaction of the following components has a) at least one organic diisocyanate [0013], b) at least one compound having groups reactive toward isocyanate groups and having a number-average molecular weight (Mn) of > 800 g/mol to < 4000 g/mol [0014, 0015] and a number-average functionality of the totality of the components under b) of > 1.8 to <2.5 
As to claim 6, Gessler does not explicitly state elastomer is a thermoplastic elastomer and has a melting range (DSC, differential scanning calorimetry; second heating at heating rate 5 K/min) of > 20°C to < 100°C and has a magnitude of complex viscosity \rj*\ (determined by viscometry measurement in the melt with a plate/plate oscillation shear viscometer at 100°C and a shear rate of 1/s) of > 10 Pas to < 1000000 Pas.
Hattig teaches the elastomer is a thermoplastic elastomer [0043] and has a melting range (DSC, differential scanning calorimetry; second heating at heating rate 5 K/min) of > 20°C to < 100°C [Table 1, 0020, 0033] and has a magnitude of complex viscosity \rj*\ (determined by viscometry measurement in the melt with a plate/plate oscillation shear viscometer at 100°C and a shear rate of 1/s) of > 10 Pas to < 1000000 Pas as it is made from the same components as discussed in claim 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have altered the method of Gessler and used the TPU composition of Hattig, as this composition had demonstrated success in 3D printing applications and allowed for complex shapes. 
As to claim 7, Gessler does not explicitly state the elastomer is a thermoplastic polyurethane elastomer obtainable from the reaction of a polyisocyanate component and a polyol component, wherein the polyol component comprises a polyester polyol having a no-flow point (ASTM D5985) of > 25°C.
Hattig teaches the elastomer is a thermoplastic polyurethane elastomer obtainable from the reaction of a polyisocyanate component and a polyol component, wherein the polyol component comprises a polyester polyol [0036] having a no-flow point (ASTM D5985) of > 25°C [0036] as Hattig uses the same polesters polyols utilized in the instant application [0073 of instant 
As to claim 8, Gessler teaches the cells are cuboid [0029] and are a size of up to a few mm and the struts may be as thin as .1 mm [0030], thus the void space overlaps with 85% to 98%. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Alternatively, Zhou teaches a compressible microstructure that was 3D printed such that the cell size of the microstructure is 5 mm and the strut thickness is .5 mm [Description]. Calculating for the volume of a cube with a sides of 5 mm and calculating the volume of each strut as a cylinder the void volume is approximately 90.5%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Gessler and made the microstructure have a length of 5 mm and the strut thickness is .5 mm and void volume of 90.5%, as suggested by Zhou, as this configuration had demonstrated success as 3D printed compressible microstructure. 
As to claim 9, Gessler teaches the node points are distributed in the porous body in a periodically repeating manner in at least part of the volume of the body [Fig 2a-6].
As to claim 10, Gessler teaches the void volume in the porous body is formed in the form of mutually penetrating first, second, and third groups of channels, wherein a multitude of individual channels within each respective group of channels run parallel to one another ad the first group of channels, the second group of channels, and the third group of channels extend in different spatial directions as the voids are cuboid in shape [0029, Fig 2a-6].
As to claim 11, Gessler teaches the lattice has a cuboid structure which indicates the angle between the struts would be approximately 90 degrees [0029].
As to claim 12, Gessler teaches the spatial density of the node points in a first region of the body is different from the spatial density of the node points in a second region of the body [0030-0032, 0035, claim 19, Fig 4a-4b]
As to claim 15, Gessler teaches the porous body has from 5 to 200 node points/cm3. Gessler indicates the lattice is a cuboid structure, which means that each cube within the lattice has 8 points corresponding to the edges of the cube [0029] and has a strut length of a few millimeters [0030]. Calculating for the volume of a cube, this correlates to around 30-290 node points/cm3. 
As to claim 16, Gessler teaches the material comprises thermoplastic copolyamides (TPA) [0025], but does not explicitly state thermoset polyurethane elastomers, thermoplastic copolyesters, thermoplastic olefin-based elastomers, styrene block copolymers, thermoplastic urethane-based elastomers, crosslinked thermoplastic olefin-based elastomers, thermoplastic polyvinyl chloride-based elastomers, thermoplastic silicone-based elastomers and a combination of at least two of these elastomers.
Hattig teaches a TPU (thermoplastic urethane-based elastomers) composition for use in 3D printing[0004, 0009, 0023, 0028, 0041, 0043]. The composition allows for complex geometric shapes [0003, 0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have altered the method of Gessler and used the TPU composition of Hattig, as this composition had demonstrated success in 3D printing applications and allowed for complex shapes. 
As to claim 17, Gessler does not explicitly state that the porous body compression set of 5% after 40% compression based on DIN ISO 815-1. The instant application notes that using a material having an elongation greater than 50% would result in this compression set [0024].
Hattig teaches a TPU composition for use in 3D printing[0004, 0009, 0028] that has an elongation at break of greater than 400% [0026]. The composition allows for complex geometric shapes [0003, 0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have altered the method of Gessler and used the TPU composition that has an elongation at break of greater than 400% of Hattig, as this composition had demonstrated success in 3D printing applications and allowed for complex shapes. 
As to claim 18, Gessler does not explicitly state the thickness of the struts has a maximum of .1-2 mm [0030] an overlapping range to the claimed invention. Moreover, it has been held that choosing the prima facie case of obviousness, see MPEP 2144.05 I. Gessler notes that rigidity or hardness is determined based on the material parameter and strut size/thickness which can be varied in order to obtain the desired rigidity and mechanical properties [0026-0028, 0030, 0032-0035]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimized the strut length, strut thickness, and void volume to the exact ranges of the claimed invention, as suggested by Gessler, in order to obtain the desired mechanical properties and behavior desired by the user.
Alternatively, Zhou teaches a compressible microstructure that was 3D printed such that the cell size of the microstructure is 5 mm and the strut thickness is .5 mm [Description]. Calculating for the volume of a cube with a sides of 5 mm and calculating the volume of each strut as a cylinder the void volume is approximately 90.5%. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Gessler and made the microstructure have a length of 5 mm and the strut thickness is .5 mm and void volume of 90.5%, as suggested by Zhou, as this configuration had demonstrated success as 3D printed compressible microstructure. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gessler (US 2013/0171019) in view of Hattig (WO 2015197515 with US 2017/0129177 as translation) and Zhou (Microstructures: Diamond 5mm cell), as applied to claims 1-12, 15-18 above, and in further view of Lussier (US 2017/0360156).
As to claim 13, Gessler does not explicitly state the material of the body in a first region of the body is different from the material in a second region of the body.
Lussier teaches a method of making microstructures through stereolithography [0003, 0004]. The microstructure lattice is made of different materials that have different densities in order to provide varying support across the lattice [0049, 0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Gessler and had the material of the body in a first region of the body is . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gessler (US 2013/0171019) in view of Hattig (WO 2015197515 with US 2017/0129177 as translation) and Zhou (Microstructures: Diamond 5mm cell), as applied to claims 1-12, 15-18 above, and in further view of Ziolek (US 2017/0305093).
As to claim 14, Gessler does not explicitly state the porous body is a mattress.
Ziolek teaches a 3D printed grid structured porous body that is great for applications that require flexible support, such as in a mattress [0048, Fig 1, 6A-6D]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Gessler and had the porous body be made as a mattress, as suggested by Ziolek, as this type of structure had proven excellent for applications that require flexible support.
(2) Response to Argument
Appellant alleges Compression Hardness was not disclosed and there was no articulated reasoning to arrive at claimed compression hardness. 
The examiner has not stated that the compression hardness is an inherent property of a porous body made of the same material and dimensions within the same range as the instant claims, but that, given that the combination of Gessler, Hattig, and Zhao teach 3D printed strut body within the same dimensions and comprised of the same material and given that Gessler notes that compression hardness, phrased as rigidity, is a result effective variable and is manipulated by variation of the strut length and strut width/thickness, one of ordinary skill in the art would have been motivated to optimize the strut length and width such that the desired compression hardness would be achieved in order to impart desired mechanical behavior [0030-0032, 0027], see MPEP 2144.05 II. In particular, Gessler states “By variation of the dimension of the unit cell [strut length] and thickness [strut width] of the grid bars, the desired rigidity of the object to be manufactured can be varied…” Appellant further argues that one of ordinary skill in the art wouldn’t select the particular range of 10-100 kPa. However, the appellant’s application is directed to a 3D printed strut porous body intended for use as a cushion or mattress [0026 of instant application], Gessler is directed to cushions as well produced by a 3D printed grid structure 
Appellant alleges no reasonable expectation of success
Appellant argues that the examiner has essentially required variation of all the variable to arrive at the claimed invention. However, this is the opposite of the case. Gessler explicitly discloses which specific parameters to vary to achieve the desired result: strut length and strut width as explained above [0030]. Also, in every case the cited ranges are much smaller than those claimed by appellant. The examiner demonstrates how close the ranges are not to say that the compression hardness inherently resulted, but demonstrate how little variation and optimization was required. Indeed, as claims 8 and 18 further narrow the void volume and strut width, the claims become more similar to Gessler and Zhou as Zhou discloses a volume in the near center of the volume disclosed in claim 8 and Zhou also discloses a strut width within the narrower range of claim 18. (range has been converted to mm for ease of comparison)

Claimed Range 
Gessler
Zhou
Strut Length
.2mm -50mm
< 3mm (phrased as a few)
5 mm
Strut Width/thickness
Claim 1: .1 mm- 5 mm
Claim 18: .5 mm- 5mm
.1 mm- 2 mm
.5 mm
Void Volume
Claim 1: 60-99%
Claim 8: 85-98%
variable
90.5%



Sample 1
Sample 2
Gessler
Zhou
Strut Length
7
5
< 3mm (phrased as a few)
5 mm
Strut Width/thickness
1
4
.1 mm- 2 mm
.5 mm
Void Volume
93.1%
77.2%
variable
90.5%
Compression Hardness X
1.5
255


Compression Hardness Y
9
215


Compression Hardness Z
8
301




Appellant alleges impermissible hindsight
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated in the previous rejection the material of Hattig was utilized in 3D printing and was known for capability is creating complex shapes [0004, 0009, 0028]; one of ordinary skill in the art of 3D printing would certainly be cognizant of such a material’s desirability for use in building complex grid structures like those of Gessler. Zhou disclosed a 3D printed compressible grid structure with the listed dimensions that was visibly compressed on video. As both of these references were directly analogous and pertinent to 3D printing, it simply cannot be said that their combination was based on impermissible hindsight.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742       

/Jennifer McNeil/Primary Examiner, TC 1700

                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.